Citation Nr: 0948558	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for degenerative joint disease of the cervical vertebral 
joint. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for a scar of the face. 

3.  Entitlement to an initial compensable disability rating 
for sinusitis. 

4.  Entitlement to an initial compensable disability rating 
for temporomandibular joint (TMJ) dysfunction. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for scoliosis of the L3 disc. 

6.  Entitlement to service connection for vaginitis. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and L.M.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1982 to December 1982 and from July 1985 to 
January 2005. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas and Cleveland, Ohio 
respectively.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Waco, Texas RO in June 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  The 
Waco RO currently has original jurisdiction over the 
Veteran's claims. 

The issues of entitlement to an increased disability rating 
for scoliosis of the L3 disc  and entitlement to service 
connection for vaginitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal 

In a March 2006 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for allergies and 
dental treatment. While the Veteran indicated her 
disagreement with this decision in June 2006, and a statement 
of the case was issued, the Veteran failed to perfect her 
appeal with the timely filing of a VA Form 9 or its 
equivalent.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
complaints of pain and stiffness; however, forward flexion of 
the cervical spine to 30 degrees or less, combined range of 
motion of the cervical spine to 170 degrees or less, and 
muscle guarding severe enough to result in an abnormal gait 
or abnormal spinal contour is not shown

2.  The Veteran's service-connected scar of the face measures 
four centimeters by three millimeters, is hyperpigminted and 
depressed.  Gross distortion or asymmetry is not present. 

3.  The evidence of record does not indicate that the Veteran 
has one or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

4.  The competent evidence of record indicates that the 
Veteran's service-connected temporomandibular dysfunction is 
manifested by pain, a popping noise, and difficulty sleeping; 
lateral excursion of 0 to 4 millimeters or limitation of 
temporomandibular articulation of 40 millimeters or less is 
not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for degenerative joint disease of the cervical spine, but no 
greater, have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a scar of the face, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).

3.  The criteria for an initial compensable disability rating 
for chronic sinusitis have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6514 (2009).

4.  The criteria for an initial compensable rating for 
temporomandibular dysfunction are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 




The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated December 3, 2004 and September 8, 2006.  

As the March 2005 and August 2007 rating decisions granted 
the Veteran's claims of entitlement to service connection for 
scoliosis, degenerative joint disease of the cervical 
vertebral joint, scar of the face, sinusitis, and 
temporomandibular dysfunction, such claims are now 
substantiated.  Her filing of a notice of disagreement as to 
the initial rating assigned in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The October 2005 and February 2008 statements of the case 
(SOC), under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic 
code(s) (DC) for rating the disabilities at issue, and 
included a description of the rating formulas under the 
appropriate diagnostic code(s).  The Veteran was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO assigned.  
Therefore, the Board finds that the Veteran has been informed 
of what was necessary to achieve a higher initial rating for 
the service-connected disabilities at issue.

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
December 2004 and September 2006 letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in both letters that VA 
would assist her with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA has provided the 
Veteran with a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, which she could complete to 
release private medical records to the VA.  

The December 2004 and September 2006 letters further 
emphasized:  "If [there is] evidence [that] is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency." [Emphasis as in the original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in a March 20, 2006, letter which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided her with multiple VA examinations 
addressing the severity of her service-connected cervical 
disability, facial scar, sinusitis, and TMJ dysfunction. 
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in January 
2005, July 2006, August 2006, and July 2007.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded her current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  While the Board is 
aware that the January 2005 and July 2007 VA examiners did 
not review the Veteran's claims folder, such review is 
irrelevant to the medical issue at hand.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ["Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability, not the medical history, is of primary 
concern."].  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2008).  The Veteran and her representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  
She exercised the option of a personal hearing and was 
afforded one in September 2009 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1. Entitlement to an initial compensable disability rating 
for degenerative joint disease of the cervical vertebral 
joint. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because service connection has been established 
from February 2005, only the revised criteria are applicable. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 
5243, unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome, the 
following criteria apply:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire 
spine.

40 percent rating - Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

30 percent rating - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. 

20 percent rating - Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

10 percent rating - is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis 

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's service-connected cervical spine disability is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The Board observes that all spine 
disabilities, except intervertebral disc syndrome, are rated 
using the same criteria.

The Veteran has been diagnosed with chronic neck pain, 
intermittent strain with cervical spondylotic changes and C3-
C4, C5-C6 disk space reduction.  See e.g., the August 2006 VA 
examination report.  The evidence of record does not indicate 
that she suffers from any neurological deficiency.  She has 
not been diagnosed with intervertebral disc syndrome, nor has 
she been proscribed bed rest for incapacitating episodes as 
defined in the ratings criteria. 

Based on the diagnosis of a reduced disk space, the Board 
finds that Diagnostic Code 5242 [degenerative arthritis of 
the spine] is appropriate.  While the Board has also 
considered Diagnostic Code 5238 [spinal stenosis] based on 
the diagnosis of cervical spondylotic changes, changing the 
assigned diagnostic code from 5242 to 5238 would result in no 
benefit to the Veteran since both codes require application 
of the General Rating Formula for Diseases and Injuries of 
the Spine.  

Schedular rating

To warrant a compensable evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine, the evidence 
must show forward flexion of the cervical spine greater less 
than 40 degrees; or combined range of motion of the cervical 
spine is no greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or a fracture of a vertebral 
body with loss of 50 percent or more of its height.  

The evidence of record indicates that the Veteran's back 
symptomatology results in muscle spasms and guarding.  See VA 
outpatient treatment records dated November 10, 2008 and June 
23, 2005 respectively.  However, the evidence of record does 
not indicate that the Veteran's muscle spasms and guarding 
result in an abnormal gait.  Indeed, in November 2007 the 
Veteran's gait was described as non-antalgic; in December 
2008 it was noted that the Veteran "moves with apparent 
ease." 

Moreover, there is no indication that the Veteran's guarding 
and muscle spasms have resulted in an abnormal cervical spine 
contour.  While cognizant that the Veteran has been diagnosed 
with lumbar scoliosis and increased lordosis, there is no 
indication that she has developed an abnormal contour of the 
cervical spine.  Indeed, the August 2006 VA examiner stated 
that there were no postural abnormalities, fixed deformity or 
abnormality of the musculature of the Veteran's cervical 
spine.

Based on the medical evidence indicating that the Veteran's 
cervical spine symptomatology includes muscle spasms and 
guarding that do not result in an altered gait or an abnormal 
spinal contour, the Board finds that the criteria for a 10 
percent disability rating have been met.    

With respect to the criteria for a 20 percent disability 
rating, the evidence of record shows that the Veteran does 
not have limitation of cervical flexion of less than 30 
degrees or combined range of motion of the cervical spine 
less than 170 degrees as contemplated by a compensable 
rating.  Range of motion was recorded as follows at the time 
of the January 2005 VA examination:  flexion to 45 degrees; 
extension to 45 degrees; right lateral flexion to 45 degrees; 
left lateral flexion to 45 degrees; right rotation to 80 
degrees; and left rotation to 80 degrees.  Combined, her 
range of motion was 340 degrees.  Likewise, at the time of 
the August 2006 VA examination, range of motion was recorded 
as follows:  flexion to 45 degrees; extension to 45 degrees; 
right lateral flexion to 45 degrees; left lateral flexion to 
45 degrees; right lateral rotation to 80 degrees; and left 
lateral rotation to 80 degrees.  Thus, her combined range of 
motion was again 340 degrees.  Likewise range of motion 
testing during an October 2007 VA outpatient treatment 
revealed full active range of motion of the spine with 
encouragement.  

While the Board acknowledges that the Veteran testified 
during the June 2009 hearing that she has a reduced range of 
motion in her neck, she did not provide any specific range of 
motion findings.  Nor would she be competent to do so.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  An increased disability 
rating is therefore not warranted based on limitation of 
motion as the evidence does not show limitation of cervical 
flexion of less than 40 degrees or combined range of motion 
of the cervical spine less than 235 degrees. 

As discussed in detail above, while the Veteran's back 
symptomatology results in muscle spasms and guarding there is 
no indication that such symptoms have resulted in an abnormal 
cervical spine contour.  

Accordingly, the Veteran's service-connected cervical spine 
disability does not warrant a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
spine.

DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's cervical spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  The record does 
not include any competent evidence to the contrary. 

The Veteran has complained of pain and stiffness in her 
cervical spine, however, there is no evidence that such 
symptomatology warrants the assignment of an increased 
rating.  The August 2006 VA examiner stated that the Veteran 
does not have any additional limitation of cervical spine 
motion due to pain, fatigue, weakness, or lack of endurance 
after repetitive use or flare-up.  Furthermore, the January 
2005 VA examiner noted that the Veteran's range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. 

Thus, the clinical record does not indicate that there exists 
additional disability so as to warrant the assignment of a 
higher rating.  Absent additional loss of motion or similar 
functional loss, an increased rating is not warranted under 
DeLuca.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a higher disability rating.  The 
January 2005 and August 2006 VA examination reports indicate 
that the Veteran's disability has remained relatively stable 
throughout the period.  There have been no medical findings 
and no other evidence which would allow for the assignment of 
an increased disability rating at any time during the period 
of time here under consideration.

Extraschedular evaluation

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
disability rating for degenerative joint disease of the 
cervical spine.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a scar of the face. 

Relevant law and regulations 

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific rating criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case the Veteran filed her claim in 
October 2004.  Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable.

Under Diagnostic Code 7800 [disfigurement of the head, face, 
or neck] a 10 percent evaluation is warranted for one 
characteristic of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement, is assigned a 
30 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement, is assigned a 
50 percent evaluation.  An 80 percent evaluation is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.). 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts 
supra.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology. Any change in a diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio, 
supra.

Diagnostic Code 7800 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a scar of the head, face or neck) 
but also because it provides specific guidance as to how 
symptoms of this disability are to be evaluated.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7800.



Schedular rating

The Veteran's service-connected scar of the face is currently 
assigned a 10 percent disability rating.  In order to warrant 
a 30 percent evaluation, the evidence must show visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

The visible or palpable tissue loss and gross distortion or 
asymmetry criteria are conjunctive.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  

Upon examination in January 2005, the VA examiner stated that 
the Veteran's facial scar symptomatology does not include 
tissue loss.  The scar was not tender and there was no 
ulceration, adherence, instability, Keloid formation, 
hypopigmentation abnormal texture or loss of motion.  
Similarly, the July 2006 VA examiner stated that there was no 
underlying soft tissue damage or loss due to the Veteran's 
scar.  

With respect to the disfigurement criteria, the evidence of 
record indicates that the Veteran has a scar on her right 
cheek.  The July 2006 VA examiner stated that there was 
subjective disfigurement of the Veteran's face due to her 
scar.  Gross distortion or asymmetry was not noted.  The 
evidence of record also includes color photographs of the 
Veteran's face.  While her scar is visibly present and 
disfiguring, it cannot be said to resort in gross distortion 
or asymmetry.  However, even if the Board were to find that 
the Veteran's scar resulted in gross distortion or asymmetry 
[which it does not], since the evidence of record does not 
indicate that there has been any tissue loss, a 30 percent 
disability cannot be assigned due to tissue loss and gross 
distortion or asymmetry. 

With respect to the two or three characteristics of 
disfigurement, the Veteran's scar has been measured as 4 
centimeters long and 2 - 3 millimeters wide.  It is therefore 
shorter than 5 inches and less than one-quarter inch wide.  
Additionally, while the scar is hyper-pigmented, it is than 
39 sq centimeters.  

The medical evidence does not indicate that the Veteran's 
scar is adherent to underlying tissue, consists of abnormal 
skin texture or is indurated and inflexible.  The July 2006 
VA examination report indicates that the scar is minimally 
depressed.  Accordingly only one of the eight characteristics 
of disfigurement has been met.

Fenderson consideration

In the instant case, the medical evidence, in particular the 
VA examination reports and medical treatment records, show 
that the Veteran's scar has remained stable throughout the 
period.  There have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
disability rating for a scar of the face.  The benefit sought 
on appeal is accordingly denied.






3.  Entitlement to an initial compensable disability rating 
for sinusitis. 

Relevant law and regulations 

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  [A note to the general rating formula 
provides that an incapacitating episode of sinusitis is 
specifically defined as an episode requiring bed rest and 
treatment by a physician.]  See 38 C.F.R. § 4.97, Diagnostic 
Code 6512 (2009).

Analysis

Assignment of diagnostic code

The RO has rated the Veteran's disability under Diagnostic 
Code 6514, which is applicable to the instant case, because 
it pertains specifically to the disability at issue (chronic 
sinusitis).

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514. This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis, no matter what the 
particular diagnosis, and is the most appropriate criteria by 
which to assess any form of sinusitis.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not suggested that an alternative diagnostic 
code be employed in the instant case. Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 6514. 

Specific rating criteria

In order to warrant a compensable disability rating, the 
evidence of record must show sinusitis manifested by one or 
two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or by three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

With respect to incapacitating episodes, the evidence of 
record does not indicate that the Veteran has experienced a 
sinusitis episode that could be described as incapacitating 
at any time during the appeal period.  See 38 C.F.R. § 4.97 
(2009).  There is no showing that she has at any time 
required prolonged antibiotic treatment for sinusitis.

During the January 2005 VA examination, the Veteran 
complained of having sinusitis episodes once a year that 
resulted in headaches.  She stated that these episodes 
require antibiotics and leave her incapacitated.  However, 
during the examination, the Veteran had sinusitis in the left 
nostril without purulent discharge.  A review of the 
Veteran's medical records indicates that she has not been 
diagnosed with sinusitis since this examination and has 
remained virtually free of any clinical respiratory symptoms 
of sinusitis.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence].  
In fact, during the June 2009 hearing, the Veteran testified 
that she had not had an occurrence of sinusitis in the past 
four years.  See the hearing transcript, page 13.  

In the absence of recent complaints attributable to 
sinusitis, or documented treatment for this disorder, it 
naturally follows that there is no evidence that the Veteran 
has been put on bed rest by a physician due to her sinus 
problems.  There is also nothing in the record to indicate 
that any antibiotic treatment lasted in excess of four weeks 
as the Veteran, by her own testimony, has not had sinusitis 
for years. 

Similarly, the evidence does not demonstrate that the Veteran 
has experienced three to six non-incapacitating episodes of 
sinusitis yearly.  While the evidence of record indicates 
that the Veteran complained of a sore throat in April 2005 
and February 2007, she was diagnosed with pharyngitis on both 
occasions.  Furthermore, while the Veteran complained of 
having an upper respiratory tract infection in March 2006, 
there is no indication that this infection rose to the level 
contemplated by the diagnostic criteria, purulent discharge 
or crusting and pain, along with headaches.  Furthermore, 
there is no indication that the Veteran was actually 
diagnosed with an upper respiratory tract infection, instead 
it appears that this was a self-diagnosis that was recorded 
in her medical history.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  During the July 2006 VA examination the Veteran 
indicated that her last episode of sinusitis was two years 
ago (which would place the episode sometime in 2004).  Upon 
clinical examination, the Veteran was free of any sinusitis 
symptoms.  The July 2006 VA examiner diagnosed her with a 
"history of sinusitis, resolved, asymptomatic."

In summary, none of the symptomatology which would allow for 
the assignment of a higher disability rating is present.  For 
this reason, entitlement to a compensable disability rating 
for sinusitis is not warranted.

Fenderson considerations

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
sinusitis symptomatology warranting a compensable disability 
rating.  The January 2005 examination and the outpatient 
treatment records indicate the disability has remained 
relatively stable throughout the period.

Conclusion

In brief, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable evaluation for service-connected sinusitis.  That 
claim, accordingly, is denied.

4.  Entitlement to an initial compensable disability rating 
for temporomandibular dysfunction.

Specific rating criteria

Diagnostic Code 9905 [temporomandibular articulation, limited 
motion of] provides the following levels of disability:

Inter-incisal range

40 percent disability - 0-10 millimeters;

30 percent disability - 11-20 millimeters;

20 percent disability - 21-30 millimeters;

10 percent disability - 31-40 millimeters;

A range of lateral excursion of 0-4 millimeters warrants a 10 
percent rating.

See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2009).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. See 
38 C.F.R. § 4.31 (2009).

Analysis 

Assignment of diagnostic code

Diagnostic Code 9905 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the Veteran's service-connected disability and associated 
complaints (pain and popping sounds from the 
temporomandibular joint). The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate, and the Veteran has not requested that 
another diagnostic code should be used. Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Code 9905.

Schedular rating

The evidence of record does not indicate that the Veteran's 
temporomandibular dysfunction symptomatology includes a 
decreased range of motion.  The June 2007 VA examination 
notes that the maximum incisal opening was 42 mm and that 
there was no functional impairment to the Veteran's mouth.  
Furthermore, in June 2009 Veteran specifically testified that 
she can fully open her mouth.  See the hearing transcript, 
page 15.  

As no loss of motion has been identified on VA examination 
and the Veteran has testified to having full range of motion, 
there is no basis upon which to assign a compensable 
disability rating under Diagnostic Code 9905.  See 38 C.F.R. 
§ 4.31 (2009).

DeLuca considerations

Examination in July 2007 revealed no functional impairment 
due to the service-connected jaw disability.  Motion and 
masticatory function were normal, and no limitation of range 
of motion was noted.  While the Veteran has described pain in 
her temporomandibular joint, there is no indication that such 
pain results in any functional loss.  As noted above, the 
Veteran has denied having any decrease in her range of motion 
but complains of pain, muscle spasms and popping sounds.  See 
the hearing transcript, page 15.  There is no competent 
medical evidence to the contrary. Accordingly, an increased 
disability rating based on DeLuca factors is not warranted in 
this case.

Fenderson considerations

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a compensable disability rating for 
her temporomandibular dysfunction.  The January 2005 and July 
2007 VA examinations along with the outpatient treatment 
records indicate the disability has remained relatively 
stable throughout the period.





Conclusion

In brief, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable evaluation for service-connected 
temporomandibular dysfunction.  That claim, accordingly, is 
denied.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected cervical spine, scar, sinusitis, or 
temporomandibular dysfunction disabilities.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of the disabilities on appeal. 

With respect to employment, the evidence of record indicates 
that the Veteran works as a school clerk.  While the Veteran 
has indicated that her cervical spine will cause her pain and 
that her scar and temporomandibular dysfunction are 
embarrassing, there is no indication that these disabilities 
create any unusual employment impairment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER


A 10 percent disability rating is granted for degenerative 
joint disease of the cervical vertebral joint, subject to 
controlling regulations applicable to the payment of monetary 
benefits. 

Entitlement to an initial disability rating in excess of 10 
percent for a scar of the face is denied. 

Entitlement to an initial compensable disability rating for 
sinusitis, is denied. 

Entitlement to an initial compensable disability rating for 
temporomandibular dysfunction is denied. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the two 
remaining issues must be remanded for further evidentiary 
development.

5.  Entitlement to an initial disability rating in excess of 
10 percent for scoliosis of the L3 disc. 

In order to warrant an increased rating for the Veteran's 
service-connected lumbar spine disability, the evidence must 
show forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

As discussed above, the evidence of record indicates that the 
Veteran's back symptomatology includes muscle spasms and 
guarding.  See VA outpatient treatment records dated November 
10, 2008 and June 23, 2005 respectively.  Furthermore, the 
Veteran has been diagnosed with increased lordosis and 
scoliosis of the lumbar L3 disc.  However, the evidence of 
record is unclear as to whether the Veteran's muscle spasms 
or guarding has resulted in abnormal spinal contour as 
contemplated by a higher rating.  This question must be 
addressed by an appropriately qualified medical professional. 
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  On remand, the Veteran should be afforded a VA 
examination that records her lumbar spine range of motion.  
The VA examiner must indicate whether the muscle spasms 
and/or guarding that were observed during VA outpatient 
treatment have resulted in her diagnosed abnormal spine 
contour. 

6.  Entitlement to service connection for vaginitis. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

In order to establish service connection for vaginitis there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the evidence of record contains a current 
diagnosis of vaginosis.  See, e.g., a January 2008 VA 
outpatient treatment record.  Further, the Veteran's service 
treatment records indicate that she was diagnosed and treated 
for vaginitis on several occasions during service.  See, 
e.g., a May 1991 treatment record.   Under these 
circumstances, a medical nexus opinion must be obtained to 
ascertain whether her current vaginosis is related to her in-
service treatment for vaginitis. See Charles supra; see also 
38 C.F.R. § 3.159(c)(4) (2009). 

Accordingly, the case is REMANDED for the following action:

1. VBA should make arrangements for the 
Veteran to be examined for the purpose of 
determining the current severity of her 
service-connected lumbar spine disability.   
The claims folders must be made available 
to and be reviewed by the examiner, and 
any indicated studies should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The VA examiner 
must also provide an opinion, as to 
whether the Veteran's back spasms and 
muscle guarding have resulted in an 
abnormal spinal contour.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should specifically indicate 
any reflex abnormalities, muscle spasm, or 
other neurological findings indicative of 
disc disease of the Veteran's lumbosacral 
spine.  Any functional impairment of the 
extremities due to the Veteran's service-
connected lumbosacral strain should be 
identified, and the examiner should assess 
the frequency and duration of any episodes 
of intervertebral disc syndrome.  In 
particular, the examiner should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician.

The examiner also should provide an 
opinion concerning the impact of the 
Veteran's service-connected back 
disability on his ability to work.

The rationale for all opinions expressed 
must be provided.

2.  VBA should arrange for a health care 
provider with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that any current vaginal 
disorder, to include vaginosis, is 
etiologically related to her military 
service to include in-service vaginitis.  
If the reviewing health care provider 
finds that examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


